 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               EASTERN DISTRICT OF CALIFORNIA
 7
 8
     MICHAEL J. HICKS,                               Case No. 1:18-cv-01481-AWI-EPG (PC)
 9
                  Plaintiff,                         ORDER ADOPTING FINDINGS AND
10                                                   RECOMMENDATIONS
           v.
11                                                   (ECF. Nos. 4, 8)
     H. ROBLES, et al,
12
                  Defendants.
13
14
            Michael J. Hicks (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15
     in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff commenced this action on
16
     October 26, 2018, by filing a Complaint against H. Robles and John Does 1–3, correctional
17
     officers at Kern Valley State Prison. (ECF No. 1). The matter was referred to a United States
18
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19
            On November 26, 2018, Plaintiff filed a “Request for Emergency Protective Order.” (ECF
20
     No. 4). On December 7, 2018, Magistrate Judge Erica P. Grosjean entered findings and
21
     recommendations, recommending that the motion be denied. (ECF No. 8).
22
            Plaintiff was provided an opportunity to file objections to the findings and
23
     recommendations. Id. On December 26, 2018, Plaintiff filed objections, (ECF No. 11); however,
24
     on January 10, 2019, he withdrew those objections, (ECF No. 15), stating that he was placed in
25
     ad seg “pending transfer to SVSP.”
26
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
27
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28

                                                    1
 1   Court finds the findings and recommendations to be supported by the record and proper analysis.
 2          Accordingly, it is HEREBY ORDERED that:
 3          1. The findings and recommendations issued on December 7, 2018, (ECF No. 8), are
 4              ADOPTED in full;
 5          2. Plaintiff’s “Request for Emergency Protective Order,” (ECF No. 4), is DENIED; and
 6          3. The matter is referred to the Magistrate Judge for further proceedings.
 7
     IT IS SO ORDERED.
 8
 9   Dated: February 25, 2019
                                                SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
